                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

IRONWORKERS LOCAL 808,
IRONWORKERS LOCAL UNION 808
PENSION FUND, IRONWORKERS
LOCAL UNION 808 ANNUITY FUND,
IRONWORKERS LOCAL UNION 808
APPRENTICESHIP FUND, RICKY
CANTU, WAYNE IVEY, PAUL METTE,
WES KENDRICK, GREG HOLMES,
MICHAEL HALE, SOUTHEASTERN
IRONWORKERS HEALTH CARE PLAN,
JODY CREWS, JIMBO BOYKIN, H.
PRESTON TAYLOR, ALEXANDER
BERGEL, LESTER HENSLEY, JACK
JARRELL, WILLIAM MCMILLIAN,
ROBERT DUFFIELD, YOSVANY
TORRES, WILLIAM BRADLEY, PAUL
METTE and WES KENDRICK,

       Plaintiffs,

v.                                                      Case No: 6:18-cv-810-Orl-40TBS

PROWELD, LLC,

       Defendant.


                                         ORDER

       This matter comes before the Court on Plaintiffs’ Motion for Writ of Garnishment

(Doc. 19). On November 9, 2018, the Clerk of Court entered judgment in favor of Plaintiffs

and against Defendant Proweld, LLC “in the amount of $105,398.11, in unpaid

contribution, interest, on the unpaid contribution at the 12% rate provided for in the plan,

liquidated damages, and attorney fees and costs[.]” (Doc. 18). The judgment has not

been satisfied. Now, Plaintiffs seek a writ of garnishment against Austin Commercial, Inc.,
which they allege may be indebted to Proweld or have property of Proweld in its

possession or control (Doc. 19-2).

       In Florida, judgment creditors are entitled to writs of garnishment. FLA. STAT.

§ 77.01. All that is necessary to obtain a writ of garnishment is to “file a motion ... stating

the amount of the judgment,” FLA. STAT. § 77.03, which Plaintiffs have done here.

Plaintiffs’ motion (Doc. 19) is therefore GRANTED. The Clerk is DIRECTED to ISSUE the

writ that appears on the docket as entry 19-2.

       DONE and ORDERED in Orlando, Florida on December 28, 2018.




Copies furnished to Counsel of Record




                                              -2-
